DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In the communications filed on 7 March 2022, claims 1, 4-8, and 15 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 8, and 15 are presented in independent form.

The previously raised 101 rejection of the pending claims is withdrawn in view of the Examiner’s amendments to the claims.





Response to Arguments
Applicant’s arguments filed 7 March 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are moot in view of the Examiner’s amendments to the claims (as seen below).




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative, Wiktor Pyter (Reg. No. 71,236) on 17 March 2022.


The application has been amended as follows: 
1.  (Currently Amended)  A system for detecting and displaying positivity violations, comprising a processor to:
receive a feature matrix comprising a plurality of features associated with a plurality of objects to be tested for positivity violations;
generate a decision tree to group the objects into homogenous groups based on entropy and generate a random forest to compute consistency of violations;
detect a positivity violation based on an entropy threshold, a consistency threshold, and a statistical significance threshold being exceeded;
generate a tree map based on the decision tree, wherein the tree map comprises a space filling representation of data in the decision tree;
generate a partition tree-structure comprising a linear construction based on the tree map; and
display the positivity violation an interactive representation comprising a partition bar by flattening the partition tree-structure while preserving relative position and size, wherein a colored bar of the partition bar indicates the positivity violation and a height of each bar indicates a hierarchy level corresponding to feature conditions used to select a particular homogenous group of objects

2.  (Currently Amended)  The system of claim 1, wherein a non-homogenous population classification of the decision tree is disregarded.

3.  (Original)  The system of claim 1, wherein the interactive representation comprises a visualization including a subset of the plurality of objects associated with the positivity violation, a set of rules based on the decision tree, and the computed consistency for the subset.

4.  (Previously Presented)  The system of claim 1, wherein a hue of bar colors in the partition bar indicates a particular treatment class.

5.  (Previously Presented)  The system of claim 1, wherein an intensity of bar colors in the partition bar indicate consistency.

6.  (Previously Presented)  The system of claim 1, wherein a width of bars in the partition bar indicate a population size of a group.

7.  (Canceled)

8.  (Currently Amended)  A computer-implemented method, comprising:
receiving, via a processor, a dataset of objects to be tested for positivity violations;
generating, via the processor, a feature matrix based on features extracted from the objects;
generating, via the processor, decision trees to group the objects into homogenous groups based on entropy and generate a random forest to compute consistency of violations;
detecting, via the processor, a positivity violation based on an entropy threshold, a consistency threshold, and a statistical significance threshold being exceeded; 
generating, via the processor, a tree map based on the decision tree, wherein the tree map comprises a space filling representation of data in the decision tree;
generating, via the processor, a partition tree-structure comprising a linear construction based on the tree map; and
displaying the positivity violation an interactive representation comprising a partition bar by, wherein a colored bar of the partition bar indicates the positivity violation and a height of each bar indicates a hierarchy level corresponding to feature conditions used to select a particular homogenous group of objects

9.  (Original)  The computer-implemented method of claim 8, comprising detecting the positivity violation is an external positivity violation in response to detecting that the consistency threshold of a number of trees including an object has been exceeded.

10.  (Original)  The computer-implemented method of claim 8, comprising detecting the positivity violation is an internal positivity violation in response to detecting that the consistency threshold of a number of groups including an object has not been exceeded.

11.  (Original)  The computer-implemented method of claim 8, comprising detecting a positivity violation based on a probability modeled using a hypergeometric distribution.

12.  (Original)  The computer-implemented method of claim 8, comprising detecting a positivity violation based on a prediction performance metric.

13.  (Original)  The computer-implemented method of claim 8, comprising generating a rule table with positivity problem insights.

14.  (Original)  The computer-implemented method of claim 13, comprising automatically refining a cohort based on the positivity problem insights.

15.  (Currently Amended)  A computer program product for detecting positivity violations, the computer program product comprising a computer-readable storage medium having program code embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program code executable by a processor to cause the processor to:
receive a dataset of objects to be tested for positivity violations;
generate a feature matrix based on features extracted from the objects;
generate decision trees to group the objects into homogenous groups based on entropy and generate a random forest to compute consistency of violations;
detect a positivity violation based on an entropy threshold, a consistency threshold, and a statistical significance threshold being exceeded;
generate a tree map based on the decision tree, wherein the tree map comprises a space filling representation of data in the decision tree;
generate a partition tree-structure comprising a linear construction based on the tree map; and
display the positivity violation an interactive representation comprising a partition bar by flattening the partition tree-structure while preserving relative position and size, wherein a colored bar of the partition bar indicates the positivity violation and a height of each bar indicates a hierarchy level corresponding to feature conditions used to select a particular homogenous group of objects

16.  (Original)  The computer program product of claim 15, further comprising program code executable by the processor to detect the positivity violation is an external positivity violation in response to detect that the consistency threshold number of trees including an object has been exceeded or detect the positivity violation is an internal positivity violation in response to detecting that the consistency threshold number of trees including an object has not been exceeded.

17.  (Original)  The computer program product of claim 15, further comprising program code executable by the processor to detect a positivity violation based on a probability modeled using a hypergeometric distribution.

18.  (Original)  The computer program product of claim 15, further comprising program code executable by the processor to detect a positivity violation based on a prediction performance metric.

19.  (Original)  The computer program product of claim 15, further comprising program code executable by the processor to detect a soft violation in response to detecting an impurity measure does not exceed an impurity threshold.

20.  (Original)  The computer program product of claim 15, further comprising program code executable by the processor to detect a relative positivity violation in response to detecting a threshold adjusted according to an overall prevalence rate is not exceeded.











REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: an updated search was performed, and none of the prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on their respective independent claims.
The Examiner’s Amendments, as agreed to by Applicant, overcome the 101 rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
18 March 2022